      Case 2:21-cr-00267-MCS Document 1 Filed 06/03/21 Page 1 of 8 Page ID #:1



 1

 2                                                 6/3/2021
 3                                                      JB




 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               No.    2:21-cr-00267-MCS
11             Plaintiff,                    I N F O R M A T I O N
12             v.                            [18 U.S.C. § 1344(2): Bank Fraud;
                                             26 U.S.C. § 7201: Attempt to Evade
13   TERRY J. HARMON,                        and Defeat the Assessment and
                                             Payment of Income Tax]
14             Defendant.
15

16        The Acting United States Attorney charges:
17                                     COUNT ONE
18                          [18 U.S.C. §§ 1344(2), 2(b)]
19   A.   INTRODUCTORY ALLEGATIONS
20        At times relevant to this Information:
21        1.   Defendant TERRY J. HARMON resided in Los Angeles, Orange,
22   and San Bernardino Counties.
23        2.   Caring Funeral Service, Inc. (“Caring Funeral”) was a
24   corporation that owned and operated approximately sixteen funeral
25   homes, mortuaries, and crematoriums in Los Angeles, Riverside, and
26   San Bernardino Counties, and elsewhere.       Caring Funeral operated from
27   its business headquarters in Monrovia, California.         J.E.L. was the
28   President and majority owner of Caring Funeral.
      Case 2:21-cr-00267-MCS Document 1 Filed 06/03/21 Page 2 of 8 Page ID #:2



 1        3.      Caring Funeral owned and operated the following funeral

 2   homes, among others: (1) Arcadia Chapel of Remembrance, Inc.

 3   (“Arcadia Chapel”), a funeral home located in Arcadia, California;

 4   and (2) Douglass and Zook Chapel of Remembrance (“Douglass and

 5   Zook”), a mortuary located in Monrovia, California.

 6        4.      From on or about January 2002 through on or about May 2012,

 7   Caring Funeral employed defendant HARMON as Vice President, Chief

 8   Operations Officer, and funeral director.        Defendant HARMON’s

 9   responsibilities included managing daily operations.

10        5.      As a manager at Caring Funeral, defendant HARMON was

11   authorized to issue checks on behalf of Caring Funeral entities for

12   business-related purposes only.      When issuing business-related

13   checks, defendant HARMON was permitted to endorse the checks with his

14   own signature or, if J.E.L. was not in the office, to use J.E.L.’s

15   signature stamp to endorse the checks.       Defendant HARMON was not

16   authorized to issue checks on behalf of Caring Funeral entities for

17   his personal use.

18        6.      Defendant HARMON maintained a personal checking account in

19   his name at JP Morgan Chase (the “Harmon JP Morgan Chase Bank

20   Account”).

21        7.      JP Morgan Chase was a financial institution insured by the

22   Federal Deposit Insurance Corporation.

23        8.      Until a merger between Arcadia Chapel and Caring Funeral in

24   approximately June 2009, J.E.L. owned 100% of Caring Funeral and

25   approximately 70% of Arcadia Chapel, and defendant HARMON owned

26   approximately 30% of Arcadia Chapel.       Following the June 2009 merger,

27   J.E.L. owned approximately 93.5% of Caring Funeral and defendant

28   HARMON owned approximately 6.5% of Caring Funeral.
                                            2
      Case 2:21-cr-00267-MCS Document 1 Filed 06/03/21 Page 3 of 8 Page ID #:3



 1        9.    Caring Funeral maintained two business checking accounts at

 2   Nodaway Valley Bank (collectively, “Nodaway Valley Bank Accounts”).

 3   J.E.L. and defendant HARMON were signatories on the Nodaway Valley

 4   Bank Accounts.

 5        10.   Nodaway Valley Bank was a financial institution insured by

 6   the Federal Deposit Insurance Corporation.

 7        11.   Arcadia Chapel maintained a business checking bank account

 8   at Citizens Bank (the “Arcadia Chapel Citizens Bank Account”).

 9   J.E.L. and defendant HARMON were signatories on the Arcadia Chapel

10   Citizens Bank Account.

11        12.   Citizens Bank was a financial institution insured by the

12   Federal Deposit Insurance Corporation.

13        13.   Douglass and Zook maintained business bank accounts at

14   Citizens Bank (the “Douglass and Zook Citizens Bank Account”) and JP

15   Morgan Chase (the “Douglass and Zook JP Morgan Chase Bank Account”).

16   J.E.L. and defendant HARMON were signatories on the Douglass and Zook

17   Citizens Bank Account and the JP Morgan Chase Bank Account.

18   B.   THE SCHEME TO DEFRAUD

19        14.   Beginning on a date unknown to the Acting United States
20   Attorney, but no later than January 2009, and continuing through in
21   or about April 2012, in Los Angeles, Riverside, Orange, and San
22   Bernardino Counties, within the Central District of California, and
23   elsewhere, defendant TERRY J. HARMON, knowingly and with intent to
24   defraud, devised and executed a scheme to obtain monies, funds,
25   assets, and other property owned by and in the custody of the Nodaway
26   Valley Bank, JP Morgan Chase, and Citizens Bank, by means of material

27   false and fraudulent pretenses, representations, and promises, and
28   the concealment of, with a duty to disclosure, material facts.
                                            3
      Case 2:21-cr-00267-MCS Document 1 Filed 06/03/21 Page 4 of 8 Page ID #:4



 1        15.   The fraudulent scheme was operated and carried out, in

 2   substance, as follows:

 3              a.     Defendant HARMON would unlawfully issue checks (the

 4   “embezzled checks”) for his personal use from Caring Funeral

 5   entities’ bank accounts, including Caring Funeral’s Nodaway Valley

 6   Bank Accounts, the Douglass and Zook Citizens Bank Account, and the

 7   Douglass and Zook JP Morgan Chase Bank Account.

 8              b.     Defendant HARMON would endorse the checks by using

 9   J.E.L.’s signature stamp, without J.E.L.’s permission, and by signing

10   the checks himself.

11              c.     Defendant HARMON then would deposit the embezzled

12   checks into the Harmon JP Morgan Chase Bank Account and the Arcadia

13   Chapel Citizens Bank Account.      Defendant HARMON would write checks

14   out of the Arcadia Chapel Citizens Bank Account and deposit them into

15   the Harmon JP Morgan Chase Bank Account.        Defendant HARMON sometimes

16   would withdraw a portion of the embezzled checks in cash when he

17   deposited them.    Defendant HARMON used the embezzled checks for his

18   personal expenses.    In issuing, depositing, and cashing the embezzled

19   checks, defendant HARMON falsely represented to Nodaway Valley Bank,

20   Citizens Bank, and JP Morgan Chase that: (1) he was authorized to use

21   J.E.L.’s signature stamp to endorse the embezzled checks for his

22   personal use; and (2) he was authorized to issue, deposit, and cash

23   the embezzled checks for his personal use, and concealed from Nodaway

24   Valley Bank, Citizens Bank, and JP Morgan Chase that he was not

25   authorized to issue, deposit, and cash the embezzled checks for his

26   personal use.

27              d.     Defendant HARMON would deposit for his personal use

28   checks that third parties had written to Caring Funeral entities (the
                                            4
      Case 2:21-cr-00267-MCS Document 1 Filed 06/03/21 Page 5 of 8 Page ID #:5



 1   “embezzled third-party checks”) into the Harmon JP Morgan Chase Bank

 2   Account and the Arcadia Chapel Citizens Bank Account.          Defendant

 3   HARMON would issue checks from the Arcadia Chapel Citizens Bank

 4   Account and deposit them into the Harmon JP Morgan Chase Bank Account

 5   for his personal use.    Defendant HARMON was not authorized to deposit

 6   and cash third-party checks for his personal use.         In depositing and

 7   cashing the embezzled third-party checks, defendant HARMON falsely

 8   represented to JP Morgan Chase and Citizens Bank that he was

 9   authorized to deposit and cash the embezzled third-party checks for

10   his personal use, and concealed from JP Morgan Chase and Citizens

11   Bank that he was not authorized to deposit and cash the embezzled

12   third-party checks for his personal use.

13              e.   Defendant HARMON used the funds from the embezzled

14   checks and embezzled third-party checks for his own personal

15   expenses, including to pay for a house, gambling, travel, and meals.

16   C.   EXECUTION OF THE FRAUDULENT SCHEME

17        16.   On or about April 27, 2012, within the Central District of
18   California, and elsewhere, defendant HARMON deposited and willfully
19   caused the deposit of check number 6020, in the amount of $3,785,
20   drawn on the Douglass and Zook Citizens Bank Account, into the Harmon
21   JP Morgan Bank Account, which constituted and execution of the
22   fraudulent scheme.
23

24

25

26

27

28
                                            5
      Case 2:21-cr-00267-MCS Document 1 Filed 06/03/21 Page 6 of 8 Page ID #:6



 1                                     COUNT TWO

 2                     [26 U.S.C. § 7201; 18 U.S.C. § 2(b)]

 3          Beginning on or about January 1, 2010, and continuing through on

 4   or about May 4, 2011, in Los Angeles County, within the Central

 5   District of California, and elsewhere, defendant TERRY J. HARMON, a

 6   resident of Arcadia, California, willfully attempted to evade and

 7   defeat the assessment and payment of income tax due and owing by him

 8   and his spouse to the United States of America for the calendar year

 9   2010, by committing the following affirmative acts, among others:

10   preparing and causing to be prepared, and signing and causing to be

11   signed, a false and fraudulent United States Individual Income Tax

12   Return, Form 1040, which was submitted to the Internal Revenue

13   Service, in which defendant HARMON failed to report as joint taxable

14   income approximately $987,085 that he then knew he had received

15   during 2010 from checks he embezzled from Caring Funeral Service,

16   Inc.   As a result of such additional taxable income, there was
17   additional income tax of approximately $289,921 due and owing to the
18   United States of America for the calendar year 2010.
19

20

21

22

23

24

25

26

27

28
                                            6
      Case 2:21-cr-00267-MCS Document 1 Filed 06/03/21 Page 7 of 8 Page ID #:7



 1                                    COUNT THREE

 2                     [26 U.S.C. § 7201; 18 U.S.C. § 2(b)]

 3        Beginning on or about January 1, 2011, and continuing through on

 4   or about May 28, 2014, in Los Angeles, Orange, and San Bernardino

 5   Counties, within the Central District of California, and elsewhere,

 6   defendant TERRY J. HARMON, a resident of Redlands, California,

 7   willfully attempted to evade and defeat the assessment and payment of

 8   income tax due and owing by him and his spouse to the United States

 9   of America for the calendar year 2011, by committing the following

10   affirmative acts, among others: preparing and causing to be prepared,

11   and signing and causing to be signed, a false and fraudulent United

12   States Individual Income Tax Return, Form 1040, and a false and

13   fraudulent Amended United States Individual Income Tax Return, Form

14   1040X, which was submitted to the IRS, in which defendant HARMON

15   failed to report as joint taxable income $605,344 that he then knew

16   he had received during 2011 from checks he embezzled from Caring

17   //

18   //

19   //

20

21

22

23

24

25

26

27

28
                                            7
      Case 2:21-cr-00267-MCS Document 1 Filed 06/03/21 Page 8 of 8 Page ID #:8



 1   Funeral Service, Inc.    As a result of such additional taxable income,

 2   there was additional income tax of approximately $200,005 due and

 3   owing to the United States of America for the calendar year 2011.

 4

 5                                      TRACY L. WILKISON
                                        Acting United States Attorney
 6

 7

 8                                      SCOTT M. GARRINGER
                                        Assistant United States Attorney
 9                                      Chief, Criminal Division
10                                      JOSHUA O. MAUSNER
                                        Assistant United States Attorney
11                                      Deputy Chief, General Crimes
                                        Section
12
                                        CASSIE D. PALMER
13                                      Assistant United States Attorney
                                        Deputy Chief, General Crimes
14                                      Section
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            8
